Citation Nr: 1027125	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision (mailed in July 2004) by the 
above Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously before the Board in April 2007 and July 
2009, when the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).



FINDINGS OF FACT

The evidence is in approximate balance as to whether there is a 
causal relationship between the Veteran's active military service 
and his diagnosed posttraumatic stress disorder.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, PTSD was incurred 
as a consequence of active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009); 75 Fed. Reg. 39,843-852 (July 13, 2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

It appears that in this case the medical opinion evidence and 
clinical records on file are sufficient to support a grant of 
service connection for the claimed PTSD under newly issued 
regulatory authority.  Thus, the Board finds that any possible 
errors on the part of VA in fulfilling its duties under the VCAA 
with respect to this claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

The U.S. Court has held that claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope 
of mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record).  In the present case, however, PTSD is the only 
diagnosis in the record. 

Under regulatory authority in effect for a number of years, in 
order to establish service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  
DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 



Judicial caselaw has been to the effect that, where there has 
been no verified combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's claim has been denied to date because all efforts 
by VA to obtain verification of his claimed stressor events in 
service have been unsuccessful, as described in a detailed 
memorandum by the RO in April 2010, and as discussed in the 
Supplemental Statement of the Case issued in that same month.

However, the VA regulation at 38 C.F.R. 3.304(f) has recently 
been amended by the Secretary of Veterans Affairs, by the 
addition of the following new paragraph: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In the present case, the Veteran wrote in a June 2004 statement 
that when he was stationed in Iran during World War II, 
performing field maintenance, he was in a convoy when his truck 
got a flat tire.  He and others were changing the flat tire when 
an artillery shell exploded nearby.  The Veteran was knocked 
unconscious, and two of his comrades were killed or missing.  He 
said that, after briefly regaining consciousness, he passed out 
again and then awoke three hours later at a campsite to which he 
had been transported.  The Veteran also wrote that he was sent on 
duty on a Navy ship for 46 days, during which time a violent 
storm caused several men to be swept overboard and drowned.  He 
indicated that these incidents caused him anxiety, posttraumatic 
stress, and stomach pains.



Private treatment records from May 2004 indicate that the Veteran 
reported anxiety, nightmares and ongoing flashbacks.  The 
treating provider, P.B., M.D., opined that the Veteran had 
depression.  Dr. B noted the Veteran as manifesting a lack of 
energy, isolation, difficulty sleeping at night, and feelings of 
being overwhelmed.  The Veteran's flashbacks regarded the in-
service artillery explosion.  There was also an instance in which 
the Veteran encountered the dead body of a fellow soldier, and he 
said he thought about that "most" of the time.  He would become 
worried anytime he started thinking about it, and he experienced 
flashbacks and ongoing loud noises in his head.  This had become 
gradually worse through the years.  Dr. B noted that current 
symptoms were depression, lack of motivation, poor sleep, and 
auditory hallucinations, mainly due to the war.  Ongoing vivid 
dreams had caused him to become more isolative.  He had no 
obsessive behavior, and his memory had regressed.  The Veteran 
had never previously sought mental health treatment.

On the mental status examination the Veteran appeared poorly 
groomed.  He was pleasant and cooperative, and had monotone 
speech.  He was oriented to time, place, and person; his mood was 
restricted and anxious.  He was diagnosed with major depression 
and PTSD.  Dr. B opined that the PTSD was "definitely related" 
to the incidents and events of the Veteran's wartime service.

The Veteran's children wrote in an undated letter ,submitted in 
March 2005, that he had always showed signs of depression and 
withdrawal.  When they would try to take him near water, he would 
panic, break out in sweats, and shake.  The Veteran would tell 
them stories of his military experiences, including the drowning 
of his fellow servicemembers.  It was also very common over the 
years for the Veteran to wake up shaking, sweating, and crying.  
The Veteran's wife wrote in an undated letter, submitted in March 
2005, that he had changed from being lively and energetic before 
his service to being withdrawn, depressed, and quiet afterwards.  
He had bad dreams and would wake up yelling with cold sweats and 
shaking, and he could not go near bodies of water. 


The Veteran underwent a VA examination for PTSD in July 2008 at 
which it was noted that his family members reported he had a 
lifelong pattern of keeping to himself.  Nightmares resulted in 
disrupted sleep, and as a result he experienced sleepiness.  
Panic attacks had occurred monthly since his discharge from the 
Army.  Other symptoms included intense psychological distress at 
exposure to internal or external cues that symbolized or 
resembled an aspects of traumatic events and avoidance.  The 
symptoms occurred almost daily, and were of mild severity.  The 
two stressors from service that the Veteran reported were the 
storm he had lived through at sea and when a convoy he was in was 
attacked in Iran.  The examiner diagnosed the Veteran with PTSD.  
In an October 2008 examination report addendum, the examiner 
wrote that he reviewed the claims file and that his opinion was 
unchanged.

The Board finds that referral to military records sources for 
further corroboration of the Veteran's lay testimony as to the 
stressor related to his convoy being attacked in Iran is not 
necessary, because the incident involved a hostile military 
activity and is consistent with the places, types, and 
circumstances of his service during the Second World War.  Thus, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor under the recent amendment to the 
governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), 
supra.  Furthermore, the Veteran is credible, as his various 
accounts of the incident have been consistent.  Finally, the VA 
examiner diagnosed the Veteran with PTSD due to recurrent and 
intrusive distressing recollections related to this stressor, 
which confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor.  Id.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt as 
to whether it is sufficient to grant service connection under the 
new regulatory provisions.  Accordingly, without finding error in 
the previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative equipoise, 
and will conclude that service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


